REASONS FOR ALLOWANCE
Claims 7-15 are pending. Claims 14 and 15 were added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 was filed after the mailing date of the Non-Final Rejection on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 1/13/2021 was filed after the mailing date of the Non-Final Rejection on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 2/12/2021, with respect to Claim Interpretation have been fully considered and are persuasive.  The interpretation of claim 7 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 2/12/2021, with respect to 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejection of claims 7-13 has been withdrawn. 
Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As per claims 7-10, 12, and 13, the cited prior art, either alone or in combination, fails to teach the claimed features of:

As per claim 11, the cited prior art, either alone or in combination, fails to teach the claimed features of:
receiving information related to  a synchronization signal block index indicated by using a bitmap, by higher layer signaling.
As per claim 14, the cited prior art, either alone or in combination, fails to teach the claimed features of:
a transmitter that transmits information related to a synchronization signal block index indicated by using a bitmap, by higher layer signaling.
As per claim 15, the cited prior art, either alone or in combination, fails to teach the claimed features of:
a receiver that receives information related to a synchronization signal block index indicated by using a bitmap, by higher layer signaling…
a transmitter that transmits the information related to the synchronization signal block index by higher layer signaling.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 4/9/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464